
	
		IB
		Union Calendar No. 67
		112th CONGRESS
		1st Session
		H. R. 1470
		[Report No.
		  112–116]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 8, 2011
			Mr. Ross of Florida
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			June 23, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 8, 2011
		
		
			
		
		A BILL
		To amend title 5, United States Code, to
		  extend the probationary period applicable to appointments in the civil service,
		  and for other purposes.
	
	
		1.Provisions relating to
			 probationary periods
			(a)In
			 generalSection 3321 of title
			 5, United States Code, is amended—
				(1)in subsection (a), by striking The
			 President and inserting Subject to subsections (c) and (d), the
			 President;
				(2)by redesignating
			 subsection (c) as subsection (e); and
				(3)by inserting after
			 subsection (b) the following:
					
						(c)The length of a probationary period under
				paragraph (1) or (2) of subsection (a), established by rule, regulation, or
				other action of the President, shall be—
							(1)except as provided in
				paragraph (2), not less than 2 years; and
							(2)in the case of a
				preference eligible, not longer than—
								(A)if the appointment (as
				referred to in subsection (a)(1)) or the initial appointment (as referred to in
				subsection (a)(2)) is to a position that exists on the effective date of this
				subsection, the length of the probationary period which applies to such
				position as of such effective date; or
								(B)if the appointment (as
				referred to in subsection (a)(1)) or the initial appointment (as referred to in
				subsection (a)(2)) is to a position that does not exist on the effective date
				of this subsection, such length of time as the President may establish,
				consistent with the purposes of this paragraph.
								(d)The head of each agency shall, in the
				administration of this section, take appropriate measures to ensure
				that—
							(1)any announcement of a
				vacant position within such agency and any offer of appointment made to any
				individual with respect to any such position shall clearly state the terms and
				conditions of the probationary period applicable to such position;
							(2)any individual who is
				required to complete a probationary period under this section shall receive
				timely notice of the performance and other requirements which must be met in
				order to successfully complete the probationary period; and
							(3)upon successful completion of a
				probationary period under this section, certification to that effect shall be
				made, supported by a brief statement of the basis for that certification, in
				such form and manner as the President may by regulation
				prescribe.
							.
				(b)Technical
			 amendmentSection 3321(e) of
			 title 5, United States Code (as so redesignated by subsection (a)(2)) is
			 amended by striking Subsections (a) and (b) of this section and
			 inserting This section.
			(c)Effective
			 dateThis section and the amendments made by this section—
				(1)shall take effect 180
			 days after the date of enactment of this Act; and
				(2)shall apply in the case
			 of any appointment (as referred to in section 3321(a)(1) of title 5, United
			 States Code) and any initial appointment (as referred to in section 3321(a)(2)
			 of such title) taking effect on or after the date on which this section takes
			 effect.
				2.Appeals from adverse
			 actions
			(a)In
			 generalSection 7501(1) of
			 title 5, United States Code, is amended—
				(1)by striking 1
			 year the first place it appears and inserting not less than 2
			 years; and
				(2)by striking 1
			 year the second place it appears and inserting 2
			 years.
				(b)Definition
			 amendmentSection 7511(a)(1)
			 of title 5, United States Code, is amended—
				(1)in subparagraph (A)(ii),
			 by striking 1 year the first place it appears and inserting
			 not less than 2 years; and
				(2)in subparagraph (C)(ii),
			 by striking 2 years the first place it appears and inserting
			 not less than 2 years.
				(c)Effective
			 dateThis section and the amendments made by this section—
				(1)shall take effect 180
			 days after the date of enactment of this Act; and
				(2)shall apply in the case
			 of any individual whose period of continuous service (as referred to in the
			 provision of law amended by paragraph (1) or (2) of subsection (b), as the case
			 may be) commences on or after the date on which this section takes
			 effect.
				
	
		June 23, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
